OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The determination by the Appellate Division, that the weight of the conflicting evidence on defendant’s counterclaim to set aside her conveyance of the marital residence to her husband preponderated in favor of the plaintiff, comports with the record as well as with the negative response by the advisory jury to the question whether the deed had been executed under duress.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Kaye concur; Judge Simons taking no part.
Order affirmed, with costs, in a memorandum.